Title: Report on Mail Robbery, [19 June] 1782
From: Madison, James
To: 


[19 June 1782]
on report of The Committee to whom was referred the letter from the Post Master informing Congress of a robbery of the mail on the day of  at  do report the following resolution Resolved that the Executives of the States of New Jersey Pennsylvania, Delaware & Maryland be & they are hereby requested to pursue the most likely measures by offering proper rewards at the Expense of the united States & otherwise for recovering the mail and bringing the Robbers to due punishment.
